DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/24/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection to claim 24 has been withdrawn; and (2) the 35 U.S.C. 112(b) rejections of claims 16-23 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 16-25
Withdrawn claims: None
Previously cancelled claims: 1-15
Newly cancelled claims: 18 and 26-32
Amended claims: 16, 17, 19-24
New claims: 33-39
Claims currently under consideration: 16, 17, 19-25, and 33-39
Currently rejected claims: 16, 17, 19-25, and 33-39
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, 19-25, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (U.S. 5,707,678) in view of Brown et al. (U.S. 2005/0276904 A1).
Regarding claim 16, Gregory discloses a method for producing a whey preparation (C2, L23-L25; C1, L10) comprising the sequential steps of (a) providing a whey (C2, L23-L25), (b) applying a heat treatment to the whey less than 68°C for less than 20 seconds (C4, L1-L10, where performing the ultrafiltration at an elevated temperature indicates the acid whey is subjected to a heat treatment according to the required parameters), (c) applying a separation that 
Gregory does not disclose the whey as being sweet whey or step (f) of applying a heat treatment of less than 65°C for less than 20 seconds on the retentate.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein sweet whey may be used as the starting material ([0042]).
It would have been obvious to one having ordinary skill in the art to utilize sweet whey as the starting material when practicing the method of Gregory. Since Gregory teaches generally that whey is suited for practicing the method (C2, L23-L25), a skilled practitioner would be motivated to consult Brown et al. for further clarification as to which types of whey would be suitable. Since Brown et al. discloses a similar type of process and indicates that “[a]ll types of whey protein materials are considered to be potential sources of whey protein for use in the present invention” and “suitable whey protein materials include whey obtained from conventional natural cheese and fresh cheese making processes (conventionally known as sweet whey and acid whey, respectively)” ([0042]), a skilled practitioner would expect such variable types of whey to be suited for use in the method of Gregory. Thus, the use of sweet whey as the starting material in the process of Gregory would be obvious to a skilled practitioner.
Regarding the heat treatment, Gregory does indicate that ultrafiltration is typically performed at a temperature in the range of 4-50°C (C4, L8-L10). Since the reference discloses an ultrafiltration step after the microfiltration step (C2, L19-L20), a skilled practitioner would expect that it would be performed at such temperatures described as being typical. Completion of the ultrafiltration step would result in a product that is still heated, which would immediately 
As for claim 17, Gregory discloses the separation as being ultrafiltration (C2, L25-L26; C3, L49-L51; C2, L19-L20).
As for claim 19, Gregory discloses the microfiltration membrane as having a particle size of 0.5 to 2 µm (specifically, 0.1-2.0 µm) (C2, L32-L35). Brown discloses the use of a ceramic membrane for filtration ([0040]), which renders the use of a ceramic membrane obvious.
As for claim 20, Gregory does not disclose concentration as being via reverse osmosis or nanofiltration.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein concentration occurs at least in part via reverse osmosis ([0015], “dewater the permeate”).
It would have been obvious to one having ordinary skill in the art to concentrate the whey protein component of Gregory via reverse osmosis. Gregory teaches that concentration may be performed via ultrafiltration, although additional components are removed during such a step (C3, L48-L51). To the extent a skilled practitioner would desire finer control over the water content of the whey protein, they would be motivated to consult Brown et al. for additional instruction regarding such a step. Since Brown et al. discloses concentration of whey protein via reverse osmosis, that is characterized as merely removing water ([0015]), the utilization of reverse osmosis on the whey product of Gregory would be obvious in order to remove water and concentrate the whey components.
As for claim 21, Gregory does not disclose the milk base as having been exposed to any of the claimed processing steps (C2, L63 – C3, L35, where heat is applied only where the milk is optionally subjected to a freezing step).
As for claim 22, Gregory discloses the heat treatment of step (b) as being at a temperature less than 67°C (C4, L1-L10).
As for claim 23, since Gregory is being interpreted as teaching a heating step only as related to the subsequent performance of ultrafiltration (C4, L1-L10), the reference does not disclose any minimum time for such a heat treatment. Thus, the claimed time range for the heat treatment of less than 19 seconds would be obvious to a skilled practitioner.
As for claim 24, Gregory does not disclose the method as comprising cooling the product obtained to less than 15°C.
However, Brown et al. discloses incorporation of a whey protein concentrate into yogurt ([0009]-[0010]), which is presumed to be conventionally stored at a temperature of roughly 2-6°C.
It would have been obvious to a skilled practitioner to cool the whey product of Gregory to less than 15°C. Since Gregory provides little detail regarding the incorporation of the whey product into food, a skilled practitioner would be motivated to consult Brown et al. for more detailed instruction regarding the incorporation of such products into food. The incorporation of the whey protein of Gregory into a yogurt as taught in Brown et al. ([0010]) would be an obvious use of the whey protein. Since yogurt is conventionally stored at a temperature of roughly 2-6°C and the incorporation of the whey protein of Gregory into a yogurt would result in cooling the whey protein concentrate to the same temperature, the claimed step of cooling the product to less than 15°C would be obvious.
As for claim 25, Gregory does not disclose drying the product.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein the final product is dried for subsequent incorporation into food products ([0056]).
It would have been obvious to a skilled practitioner to dry the whey product of Gregory. Since Gregory provides little detail regarding the incorporation of the whey product into food, a skilled practitioner would be motivated to consult Brown et al. for more detailed instruction regarding the incorporation of such products into food. Brown et al. teaches that such whey protein products may be used in a liquid form or dried ([0056]). A skilled practitioner would immediately recognize the benefits of drying such a product, including minimizing contamination risk, ease of storage/handling/transport, etc. As such, the step of drying the product of Gregory would be obvious to a skilled practitioner.
As for claims 33-35, Gregory discloses the microfiltration membrane as having a particle size of 0.1-2.0 µm (C2, L32-L35), which anticipates the claimed ranges of 0.8 to 1.5 µm (claim 33), 1.0 to 1.5 µm (claim 34), and 1.0 to 2 µm (claim 35). Brown discloses the use of a ceramic membrane for filtration ([0040]), which renders the use of a ceramic membrane obvious.
As for claims 36 and 37, Gregory discloses the heat treatment of step (b) as being at a temperature less than 63°C (claim 36) and less than 60°C (claim 37) (C4, L1-L10).
As for claims 38 and 39, since Gregory is being interpreted as teaching a heating step only as related to the subsequent performance of ultrafiltration (C4, L1-L10), the reference does not disclose any minimum time for such a heat treatment. Thus, the claimed time range for the heat treatment of less than 15 seconds (claim 38) and less than 10 seconds (claim 39) would be obvious to a skilled practitioner.
Response to Arguments
Claim Objections: Applicant has overcome the objection of claim 24 based on amendment to the claim. Accordingly, the claim objection has been withdrawn.
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejections of claims 16-23 based on amendment to the claims and/or cancellation. Accordingly, the 35 U.S.C. § 112(b) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 16-19 and 21-23 over Gregory; claims 20, 24, and 25 over Gregory and Brown et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the claimed invention is directed to industrial methods wherein bioactivity is maintained during the recited process steps (Applicant’s Remarks, p. 7, ¶2).
However, it is noted that the features upon which applicant relies (i.e., maintaining bioavailability and processing on an industrial scale) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then asserted that the description in Gregory related to typical ultrafiltration temperatures should apply only to the initial preparatory ultrafiltration step and that the reference is actually silent as to the conditions for the second ultrafiltration step (Applicant’s Remarks, p. 7, ¶3 – p. 8, ¶1).
As noted in the claim rejection, though, Examiner maintains that because Gregory discloses the later ultrafiltration step as being performed, a skilled practitioner would expect that it would be performed at temperatures described as being typical. There is no rational basis as to 
Applicant then asserted that Brown et al. does not remedy the alleged deficiencies of Gregory (Applicant’s Remarks, p. 8, ¶2).
Examiner maintains that Brown et al. is adequate for all that is relied on in the present claim rejections and that the combination of references is adequate to deem the present claims obvious.
The rejections of claims 16, 17, and 19-25 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 16, 17, 19-25, and 33-39 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793